Case 2:19-cv-00466-LEW Document 20 Filed 11/08/19 Page 1 of 2                  PageID #: 221



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


 A.M., a minor, by and through her mother, SHAEL
 NORRIS

        Plaintiff,                                         Case No. 2:19-cv-00466-LEW

               v.

 CAPE ELIZABETH SCHOOL DISTRICT, et al.

        Defendants.



                           DEFENDANTS’ NOTICE OF APPEAL

       Notice is hereby given that Cape Elizabeth School Department, Donna Wolfram, Jeffrey

Shedd, and Nathan Carpenter, Defendants in the above named case, hereby appeal to the United

States Court of Appeals for the First Circuit the Order on Plaintiff’s Motion for Preliminary

Injunction (Doc. 18) entered in this action on the October 24, 2019.



       Dated: November 8, 2019                      /s/ Melissa A. Hewey
                                                    Melissa A. Hewey
                                                    Bruce W. Smith
                                                    Jeana M. McCormick
                                                    Attorneys for Defendants


DRUMMOND WOODSUM
84 Marginal Way, Suite 600
Portland, ME 04101-2480
Tel: (207) 772-1941
mhewey@dwmlaw.com
Case 2:19-cv-00466-LEW Document 20 Filed 11/08/19 Page 2 of 2                     PageID #: 222



                                CERTIFICATE OF SERVICE

       I, Melissa A. Hewey, counsel for Defendants, hereby certify that on November 8,

2019, I electronically filed the above Notice of Appeal with the Clerk of Court using the

CM/ECF system which will send notifications of this filing to all parties of record.


                                                     /s/ Melissa A. Hewey
                                                     Melissa A. Hewey
                                                     Attorney for Defendants
DRUMMOND WOODSUM
84 Marginal Way, Suite 600
Portland, ME 04101-2480
Tel: (207) 772-1941
mhewey@dwmlaw.com
